I fully concur in the majority's analysis and disposition of appellant's first, second, fourth and fifth assignments of error.
I write separately only with respect to appellant's third assignment of error.  The fact the administrative license suspension has been recognized by the Ohio Supreme Court as a separate civil action, does not mean collateral estoppel or res judicata principles do not apply.  Though it was error to allow appellee to comment on the circumstances of appellant's alleged refusal given, the trial court's specific finding in the administrative license appeal, I, nevertheless, do not find the error rises to the level of plain error.